UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1985



KENNETH L. SMITH, JR.,

                                            Plaintiff - Appellant,

          versus


GERALDINE MIRO, Warden, Allendale Correctional
Institution, sued in her individual and of-
ficial capacity; L. COHEN, Classification
Supervisor of the Allendale Correctional In-
stitution, sued in his individual and official
capacity,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Henry M. Herlong, Jr., District Judge.
(CA-00-3231-1-20AK)


Submitted:   November 8, 2001          Decided:     November 15, 2001


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth L. Smith, Jr., Appellant Pro Se. Isaac McDuffie Stone,
III, LAW OFFICE OF DUFFIE STONE, Bluffton, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth L. Smith, Jr., appeals from the magistrate judge’s

recommendation to grant the Defendants’ motion for summary judgment

in Smith’s civil action.   We dismiss the appeal for lack of juris-

diction because the order is not appealable.   This court may exer-

cise jurisdiction only over final orders, 28 U.S.C. § 1291 (1994),

and certain interlocutory and collateral orders, 28 U.S.C. § 1292

(1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).   The order here appealed is neither a

final order nor an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2